DETAILED ACTION
This is the Office action based on the 16716585 application filed December 17, 2019, and in response to applicant’s argument/remark filed on February 23, 2022.  Claims 1-5, 7, 12-13 and 15-22 are currently pending and have been considered below. Applicant’s cancellation of claims 6, 8-11 and 14, and withdrawal of claims 15-20 acknowledged.  
 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Bethany Whelan on May 27, 2022.(i) In claim 1, replace the phrase “the separation grid comprising a first grid plate, a second grid plate, and a third grid plate spaced in parallel relationship to one another” with “the separation grid comprising a first grid plate disposed adjacent to the first chamber, a second grid plate disposed between the first grid plate and the third grid plate, and a third grid plate disposed adjacent to the second chamber, wherein the first grid plate, the second grid plate, and the third grid plate spaced in parallel relationship to one another”.(ii) In claim 1, replace the phrase“wherein the fluorine containing gas is introduced by a gas injection source disposed subsequent to the second grid plate”with“wherein the fluorine containing gas is introduced by a gas injection source disposed between the second grid plate and the third grid plate”. (iii) In claim 7, replace the phrase“The method of claim 6”with“The method of claim 1”to correct a typographical error.

This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse.  Accordingly, claims 15-20 been cancelled.

 Allowable Subject Matter
Claims 1-5, 7, 12-13 and 21-22 are allowed.  The following is an examiner's statement of reasons for allowance:--With respect to claim 1, none of the cited prior arts teaches the feature “the separation grid comprising a first grid plate disposed adjacent to the first chamber, a second grid plate disposed between the first grid plate and the third grid plate, and a third grid plate disposed adjacent to the second chamber, wherein the first grid plate, the second grid plate, and the third grid plate spaced in parallel relationship to one another” and “the fluorine containing gas is introduced by a gas injection source disposed between the second grid plate and the third grid plate” in the context of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered as follows:
--Applicant’s arguments that the cited prior arts fail to teach the amended features as shown above are persuasive.  Claims 1-5, 7, 12-13 and 21-22 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS T PHAM whose telephone number is (571) 270-7670.  The examiner can normally be reached on M-F 9am-6pm CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/           Primary Examiner, Art Unit 1713